Citation Nr: 1028569	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-37 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of January 
2008.  In May 2010,  the veteran appeared at a Board hearing held 
at the RO (i.e., Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends he is unable to work due to his service-
connected disabilities.  The law provides that a TDIU may be 
granted where the schedular rating is less than 100 percent upon 
a showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  

Service connection is in effect for traumatic neuropathy of the 
left medical cutaneous nerve of the minor forearm and muscles, 
left bicep, assigned a 20 percent evaluation, and for a 
noncompensable donor skin graft.  His combined service-connected 
disability rating is 20 percent.  Thus, he does not meet the 
percentage requirements for consideration of a TDIU rating on a 
schedular basis under 38 C.F.R. § 4.16(a).  Entitlement to a TDIU 
rating on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including his 
employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b).  Appropriate cases must be referred to the Director of 
the VA Compensation and Pension Service for such extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

At his Travel Board hearing, and Veteran and his wife testified 
that he receives treatment for his service-connected disabilities 
at a VA facility, as well as by private doctors.  He also 
testified that the service-connected disability has continued to 
worsen since the last VA examination in 2007.  Moreover, he has 
not had an examination to determine whether he is able to work 
due to his service-connected disabilities.  In view of these 
considerations, additional development is needed prior to a Board 
decision.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the names and 
locations of the private physicians he 
mentioned at his Travel Board hearing.  
Obtain all records of treatment from 
providers adequately identified.  

2.  Obtain the Veteran's VA treatment records 
for the period from January 2008 to the 
present.

3.  Thereafter, schedule the veteran for a VA 
examination to determine whether his service-
connected traumatic neuropathy of the left 
medial nerve and donor graft site, alone, 
render him unable to engage in substantially 
gainful employment.  The entire claims folder 
and a copy of this REMAND must be made 
available to the physician.  It would be 
helpful if the physician would use the 
following language in his or her opinion, as 
may be appropriate:  "more likely than not" 
(meaning likelihood greater than 50 percent), 
"at least as likely as not" (meaning 
likelihood of at least 50 percent), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50 percent 
likelihood).    

4.  After assuring compliance with the above 
development, as well as with any other notice 
and development action required by law, the 
RO should review the claim on appeal, and 
determine whether the claim should be 
referred to the Director of the VA 
Compensation and Pension Service for 
extraschedular consideration.  If the claim 
is denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


